Citation Nr: 0910442	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  06-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to in-service exposure to 
herbicides. 

2.  Entitlement to service connection for cervical muscle 
spasms. 

3.  Entitlement to service connection for a neck injury. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1962 to November 1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington which, in part, denied service connection 
for diabetes mellitus, a neck injury and cervical muscle 
spasms.

The Veteran testified at hearing before the undersigned at 
the RO in February 2009.  A transcript of the hearing has 
been associated with the claims folder.

Issue not on appeal

In the above-mentioned April 2005 rating decision, the RO 
denied the Veteran's claim of entitlement to service 
connection for sebaceous cysts of the neck.  The Veteran's 
April 2005 notice of disagreement indicated that he wished to 
appeal this issue and the RO issued a statement of the case 
(SOC) in March 2006 which addressed this issue as well as the 
three issues listed above.  However, the Veteran's March 2006 
substantive appeal [VA Form 9] did not list sebaceous cysts 
among the issues being appealed.  See 38 C.F.R. § 20.202 
(2008) [if a SOC lists several issues, the substantive appeal 
must either indicate that the appeal is being perfected as to 
all issues or must specifically identify the issues being 
appealed].

Accordingly, an appeal was not perfected as to the issue of 
entitlement to service connection for sebaceous cysts of the 
neck, and that issue is not before the Board. See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
diabetes mellitus and his military service.

2.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
degenerative disc disease of the cervical spine and his 
military service.

3.  The competent medical evidence of record does not support 
a finding that a relationship exists between the Veteran's 
cervical muscle spasms and his military service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be so presumed.  
38 U.S.C.A. §§ 1110 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Degenerative disc disease of the cervical spine was not 
incurred in or aggravated by military service; nor may 
arthritis of the neck be presumed to be incurred therein. 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).

3.  A cervical muscle spasm disability was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
diabetes mellitus, a neck injury and cervical muscle spasms.  
In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated May 24, 2004, including a request for evidence of a 
relationship between his current disability and an injury, 
disease, or event in military service. 

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
May 2004 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The May 2004 letter further emphasized:  "You must give us 
enough information about your records so that we can request 
them from the person or agency that has them.  If the holder 
of the records declines to give us the records or asks for a 
fee to provide them, we'll notify you of the problem.  It's 
your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency." [Emphasis as in the original letter] 

The Board notes that the May 2004 letter specifically 
requested of the Veteran: "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in a March 20, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

The Board recognizes certain VCAA notice was provided after 
the initial unfavorable AOJ decision.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004)(VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits).  
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the March 2006 
notice was provided to the Veteran, the claim was 
readjudicated in an August 2008 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, records from the Social 
Security Administration along with his VA medical treatment 
records.  

The Board observes that the Veteran has not been accorded a 
VA compensation and pension examination with regard to his 
claims, and that medical opinions regarding the etiologies of 
those claimed disabilities have not been obtained.  However, 
for reasons explained immediately below, such an examination 
and medical opinion are not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, the VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

As will be discussed below, there is already medical evidence 
that the Veteran currently has diabetes, degenerative disk 
disease of the cervical spine and cervical muscle spasms. 
 The record is missing critical evidence of that an event, 
injury, or disease occurred in service, McLendon element (2), 
and the Veteran's claims are being denied on that basis.  The 
outcome of this case thus hinges on matters other than those 
which are amenable to VA examination and medical opinion.  
Specifically, resolutions of the claims of entitlement to 
service connection hinge directly or indirectly upon whether 
the Veteran suffered an in-service injury or disease.  That 
question cannot be answered via medical examination or 
opinion, but rather on evidence already in the file, in 
particular the Veteran's service treatment records.

As explained in greater detail below, the outcome of the 
claim of service connection hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease or injury, referral of this 
case for an opinion as to etiology would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the Veteran's claimed 
disability and his military service would necessarily be 
based solely on the Veteran's uncorroborated assertions 
regarding what occurred in service.  The Court has held on a 
number of occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant]. 

The facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370 (2002), in which the 
Court held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed acoustic trauma in service and 
a current diagnosis of tinnitus. Significantly, in this case 
there is no objective evidence of in-service disease or 
injury.

Under the circumstances presented in this case, a remand 
ordering a medical examination would serve no useful purpose. 
Accordingly, the Board has determined that a medical opinion 
is not necessary in the instant case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in February 2009 as detailed in the 
Introduction.

Accordingly, the Board will proceed to a decision.  

	(CONTINUED ON NEXT PAGE)



1.  Entitlement to service connection for type II diabetes 
mellitus, to include as due to in-service exposure to 
herbicides.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - Agent Orange exposure

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Type two diabetes mellitus is one of the diseases deemed 
associated with herbicide exposure and shall be service 
connected if a veteran was exposed to a herbicide agent 
during active military, naval, or air service, if the 
requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 
38 C.F.R. § 3.307(d) are also satisfied.    See 38 C.F.R. 
§ 3.309(e) (2008). 

A disease associated with exposure to herbicide agents listed 
in § 3.309(e) will be considered to have been incurred in 
service under the circumstances outlined in this section even 
though there is no evidence of such disease during service, 
provided that the disease listed shall have become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform consistent with 
chloracne, porphyria cutanea tarda, and acute and subacute 
peripheral neuropathy shall have become manifest to a degree 
of 10 percent or more within a year, and respiratory cancers 
within 30 years, after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2008).

In Combee v. Brown, the United States Court of Appeals for 
the Federal held that when a veteran is found not to be 
entitled to a regulatory presumption of service connection 
for a given disability, the claim must nevertheless be 
reviewed to determine whether service connection can be 
established on a direct basis. See Combee v. Brown, 24 F.3d 
1039, 1043-44 (Fed. Cir. 1994).  As such, the Board must not 
only determine whether the veteran has a disability which is 
recognized by VA as being etiologically related to prior 
exposure to herbicide agents that were used in Vietnam, (see 
38 C.F.R. § 3.309(e)), but also must determine whether his 
current disability is the result of active service under 38 
C.F.R. § 3.303(d).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence, unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), the medical evidence 
indicates that the Veteran has been diagnosed with type II 
diabetes mellitus. 

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning disease, there is no indication that diabetes 
existed in service or was manifested within the one year 
presumptive period after service found in 38 C.F.R. § 
3.309(a).  While the exact date of the onset is unknown, the 
first diabetes mellitus treatment record comes from an 
October 2000 VA outpatient treatment report.  This report 
describes the Veteran's diabetes as "new-onset type 2 
diabetes."  Therefore, although the precise date of the 
initial diagnosis of diabetes mellitus is unknown, it is 
clear that he was diagnosed around the year 2000, decades 
after leaving service.

Concerning injury, no specific injury has been alleged, 
although there is some reference to exposure to herbicides.  
As discussed in the law and regulations section above, 
exposure to herbicides is presumed for veterans who served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975.  In this case, the 
Veteran was stationed in Korea.  He has denied serving in the 
Republic of Vietnam.  

There has been submitted for the record no evidence that the 
Veteran was actually exposed to herbicides during his 
military service.  He has been unable to recall witnessing 
the spraying of herbicides or any herbicide exposure.  See 
the February 2009 hearing transcript, page 8.  In fact, 
during the pre-hearing conference, the Veteran's 
representative stated that Agent Orange was not in use where 
the Veteran was stationed in Korea.  Id, at 2.  Indeed, the 
Department of Defense has acknowledged that herbicides were 
used in Korea from only April 1968 through July 1969.  See 
M21-1IMR, Part IV, Subpart ii, Chapter 2, Section C.  The 
Veteran's last date of service was in November 1965.

During the February 2009 hearing, the Veteran claimed to have 
received a skin rash from helicopter seatbelts.  He believes 
the helicopters somehow came in contact with herbicides 
(Agent Orange).  While the Board does not necessarily doubt 
the Veteran's statement, to the extent that he contends that 
this rash was the result of herbicide exposure, such 
statements are speculative as the Veteran is not competent to 
make such a determination.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In this case, there is no evidence that the 
Veteran was exposed to herbicides during service.  In 
addition, there is of record no suggestion that any incident 
of the Veteran's military service caused the currently 
diagnosed diabetes mellitus.

In the absence of in-service disease or injury, Hickson 
element (2) has not been met and the Veteran's claim fails on 
this basis alone. 

For the sake of completeness, the Board will also briefly 
address element (3), medical nexus.  See Luallen v. Brown, 8 
Vet. App. 92, 95-96 (1995), citing Holbrook v. Brown, 8 Vet. 
App. 91, 92 (1995) [the Board has the fundamental authority 
to decide in the alternative].

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statements attempting to link the Veteran's currently 
diagnosed diabetes mellitus to his military service.  


To the extent that the Veteran and his representative contend 
that a medical relationship exists between his diabetes 
mellitus and military service, any such statements offered in 
support of the Veteran's claim do not constitute competent 
medical evidence and cannot be accepted by the Board.  See 
Espiritu supra.  

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, as noted above, the 
medical evidence indicates that the Veteran's diabetes 
mellitus had its onset approximately in 2000, or 35 years 
after he left military service.  See Maxon v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) [noting that it was proper to 
consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised]; see also Voerth v. West, 13 Vet. 
App. 117, 120-21 (1999) [there must be medical evidence on 
file demonstrating a relationship between the Veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  Continuity of symptomatology after service has 
therefore not been demonstrated.  

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis as well.  

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim of entitlement to service connection for 
diabetes mellitus, as Hickson elements (2) and (3) have not 
been met.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for cervical muscle 
spasms. 

3.  Entitlement to service connection for a neck injury. 

In the interest of economy, because they involve the 
application of similar law to virtually identical facts, 
these two issues will be addressed together.


Relevant law and regulations 

The law and regulations pertaining to service connection have 
been set forth above and need not be repeated.

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus. See Hickson, supra.

With respect to Hickson element (1), the Veteran has been 
diagnosed with degenerative disk disease of the cervical 
spine and neck spasms have been observed during VA outpatient 
treatment.  Accordingly, Hickson element (1) has been 
satisfied.

With respect to Hickson element (2), the Board will 
separately address in-service disease and injury. 

Concerning in-service disease, the Veteran's service 
treatment records do not indicate that he had arthritis in 
service.  With respect to the one year presumptive period 
found in 38 C.F.R. § 3.309(a), it appears that arthritis was 
initially diagnosed in August 1992, more than twenty-five 
years after separating from service and well after the one 
year presumptive period.  

Concerning in-service injury, the Veteran has alleged that 
his claimed disabilities are the result of being "jostled" 
about in military vehicles while travelling over rough roads 
in Korea.  See the February 2009 hearing transcript, page 4.  

Although the Veteran may have traveled on rough roads, the 
evidence of record, as a whole, does not indicate that he 
sustained any neck injury thereby.  For example, there is no 
evidence of any complaints of neck pain or injury in the 
service treatment reports, his separation physical 
examination is negative for any neck problems, and there is 
no medical evidence of a neck disability for more than 
twenty-five years after his separation from service.  See a 
July 2002 VA treatment report. 

The only evidence in favor of the claim is the Veteran's own 
recent statements of joint pain during service.  In 
evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).

The Board notes that a November 2003 outpatient treatment 
record states that the Veteran "has classical neck and 
shoulder pain related to degenerative disc disease as well as 
a significant element of myofascial pain related to 
activities such as [his career as a painter and] and having 
to look [up at] ceilings."  In the report, the treating 
associate professor of medicine also recorded that "other 
than repetitive up and down motion of his neck with his 
painting, [the Veteran denied having] any other trauma" to 
his neck.  Significantly, a review of the Veteran's medical 
records reveals that he has never related his neck pain or 
muscle spasms to his military service when seeking medical 
treatment.

In this case, the Board finds this contemporaneous evidence 
from the Veteran's military service to be more persuasive 
that the Veteran's own recent assertion to the effect that he 
sustained such injuries in service.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran]. 
Such records are more reliable, in the Board's view, than the 
Veteran's unsupported assertion of events now over three 
decades past. 

Because the record as a whole demonstrates that there was no 
neck injury or disease in service, the Board finds that the 
Veteran's recent assertions to the contrary lack credibility 
and probative value.  Hickson element (2) has not been met, 
and the Veteran's claims fail on that basis.  

In the absence of an in-service disease or injury, it follows 
that Hickson element (3), or medical nexus, is necessarily 
lacking.  Indeed, the evidence of record does not include any 
medical statement attempting to link the Veteran's currently 
diagnosed degenerative disc disease of the cervical spine and 
cervical muscle spasms to his military service.  

Concerning the provisions of 38 C.F.R. § 3.303(b), as noted 
above, the first medical evidence of a neck disability comes 
from a July 2002 treatment note and subsequent x-ray.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
[noting that it was proper to consider the veteran's entire 
medical history, including the lengthy period of absence of 
complaint with respect to the condition he now raised].  
Competent medical evidence documenting continuous 
symptomatology is required.  See Voerth, supra.  Such 
evidence is lacking.

In short, although the Board is of course aware that the 
Veteran claims to have neck problems shortly after service, 
he has provided no medical evidence to that effect.  
Continuity of symptomatology after service has therefore not 
been demonstrated.

In Robinson v. Shinseki, the Court held that, in some cases, 
lay evidence will be competent and credible evidence of 
etiology.  Whether lay evidence is competent in a particular 
case is a question of fact to be decided by the Board in the 
first instance.  The Court set forth a two-step analysis to 
evaluate the competency of lay evidence.   First, Board must 
first determine whether the disability is the type of injury 
for which lay evidence is competent evidence.   If so, the 
Board must weigh that evidence against the other evidence of 
record-including, if the Board so chooses, the fact that the 
Veteran has not provided any in-service record documenting 
his claimed injury -to determine whether to grant service 
connection.  Robinson v. Shinseki, 2008-7096 (Fed. Cir, March 
3, 2009).  

Here, while the Veteran is clearly competent to state that he 
suffered neck pain in service, neither the Veteran nor his 
representative are competent to give the opinion of there 
being a medical relationship between the diagnosed neck 
disabilities and the Veteran's service, any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Espiritu, supra.  Again, the absence of evidence 
of injury or complaints in service and for several decades 
thereafter weighs heavily against his claim.  Accordingly, 
Hickson element (3) has not been met, and the Veteran's 
service connection claims fail on that basis as well.

In conclusion, for reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a cervical muscle spasms and a neck injury.  
The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for type II diabetes 
mellitus, to include as due to in-service exposure to 
herbicides is denied. 

Entitlement to service connection for cervical muscle spasms 
is denied.

Entitlement to service connection for a neck injury is denied



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


